Case 2:85-cv-04544-DMG-AGR Document 1040 Filed 11/23/20 Page 1 of 6 Page ID
                                #:42142


 1     Bridget Cambria, Esq.
 2     Executive Director
       ALDEA - The People’s Justice Center
 3     532 Walnut St.
 4     Reading, PA 19601
       bridget@aldeapjc.org
 5     (Admitted Pro Hac Vice)
 6
       Manoj Govindaiah, Esq.
 7     Director of Litigation
       RAICES
 8
       802 Kentucky Ave
 9     San Antonio, Texas 78201
       manoj.govindaiah@raicestexas.org
10     (Admitted Pro Hac Vice)
11

12
       Attorneys for Amici Curiae

13
                         UNITED STATES DISTRICT COURT
14
           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
15

16
      JENNY LISETTE FLORES, et al.,              Case No. CV-85-4544-DMG
17
                     Plaintiffs,                 CLASS ACTION
18
            v.
19
                                                 RESPONSE BRIEF OF AMICI CURIAE TO
      WILLIAM P. BARR, Attorney General          THE NOVEMBER 2020 INTERIM REPORT
20    of the United States, et al.,              OF THE IMMIGRATION AND CUSTOMS
21                                               ENFORCEMENT JUVENILE
                     Defendants.                 COORDINATOR
22

23
                                                 Judge: Hon. Dolly M. Gee
24

25

26

27

28

                                             1
Case 2:85-cv-04544-DMG-AGR Document 1040 Filed 11/23/20 Page 2 of 6 Page ID
                                #:42143


 1   RESPONSE BRIEF OF AMICI CURIAE TO THE NOVEMBER 2020 INTERIM REPORT OF
 2     THE IMMIGRATION AND CUSTOMS ENFORCEMENT JUVENILE COORDINATOR

 3

 4         Pursuant to the Court’s order of October 26, 2020, the ICE Juvenile

 5   Coordinator on November 16, 2020 filed an interim report, “covering the topics
 6
     listed in the April 24, 2020 Order,” including measures taken to expedite the release
 7

 8   of minors during the COVID-19 pandemic and monitoring the status of ICE’s
 9   COVID-19 guidances, as well as to update the Court on the status of the FRCs’
10
     compliance with applicable state licensing regulations. Flores v. Barr, 2:85-cv-
11

12   4544 (DMG) (“Oct. 26, 2020 Order”) [Doc. # 1014]. Amici Legal Service
13   Providers (LSPs) hereby file this response to that Report, as permitted by the
14
     Court’s October 26 Order. Amici have shared this response with Plaintiffs’ Class
15

16   Counsel Peter Schey who has authorized amici to inform the Court that Plaintiffs
17   join amici with regards their concerns outlined below.
18
     I. The FRCs Remain Unlicensed
19

20         Amici LSPs communicated with counsel for each of the state licensing
21
     matters and requested their current status. Amici received responses from counsel
22
     for each matter, attached at Exhibits A and B.
23

24         The ICE Juvenile Coordinator correctly indicated in her Report that
25
     CoreCivic and GEO, the operators of the STFRC and the KCRFC, were denied
26
     licensure to operate the FRCs in the State of Texas in 2016 and that no license has
27

28   ever been issued. Per counsel for the plaintiffs challenging the final regulations

                                                2
Case 2:85-cv-04544-DMG-AGR Document 1040 Filed 11/23/20 Page 3 of 6 Page ID
                                #:42144


 1   issued by the Texas Department of Family and Protective Services, the regulation
 2
     that would allow the issuance of licenses to the Texas FRCs has been stayed
 3

 4   pending the outcome of the litigation, which is now before the Texas Supreme

 5   Court. See Exhibit A.
 6
            The BCFRC in Pennsylvania is similarly operating without a proper license
 7

 8   issued under Pennsylvania law. Per counsel for plaintiffs challenging the
 9   stipulations entered into between the BCFRC and the Commonwealth, while it had
10
     previously been granted licensure, in 2016 the Commonwealth refused to renew
11

12   BCRFC’s license. Since that time, it has operated without a current license and
13   without current valid Certificate of Compliance of licensure. See Exhibit B.
14
            Regardless of the status of the FRC’s licensing, as Plaintiffs have also
15

16   repeatedly pointed out, under the FSA Class Members who are not flight risks or a
17   danger are to be held in licensed and non-secure facilities. All three FRCs are
18
     secure facilities with detainees uniformly informed that they face immediate arrest
19

20   and detention should they depart the facilities unless upon release by ICE.
21
      II.   Conditions and Access to Counsel
22
            Amici LSPs have previously raised concerns regarding access to counsel for
23

24   Class Members detained in ICE facilities, and specifically at the FRCs, under Title
25
     42 and ICE COVID-19 procedures for those Class Members in Title 8 proceedings.
26
     These concerns have not been addressed and are not mentioned in the ICE Juvenile
27

28   Coordinator’s Report.

                                                3
Case 2:85-cv-04544-DMG-AGR Document 1040 Filed 11/23/20 Page 4 of 6 Page ID
                                #:42145


 1         Attached at Exhibit C, please see declaration of counsel for LSP RAICES,
 2
     which serves the KCFRC, where the ICE Juvenile Coordinator confirms children
 3

 4   are being held under Title 42. Specifically, the LSP describes access to counsel at

 5   KCFRC as non-existent, impeding both the legal representation of Class Members
 6
     as well as amici’s ability to provide information to this Court. The LSP reports that
 7

 8   Class Members have faced significant obstacles in trying to reach counsel, contrary
 9   to the FSA and ICE’s own Family Residential Standards for Legal Access. Class
10
     Members and the LSP have faced the discontinuation of telephone access from the
11

12   facility, followed by unannounced transfers of Class Members to another FRC.
13   Further, RAICES staff have confronted multiple levels of required “approval”
14
     between the facility contractor and ICE for communication with Class Members.
15

16   When finally able to communicate with counsel, Class Members and their parents
17   report receiving information about free legal services only after receiving a
18
     negative fear determination. An ICE ERO supervisor admitted that the reason
19

20   behind these hurdles is that Title 42 cases run “a little different” indicating
21
     heightened restrictions to access to counsel for Class Members and their parents
22
     subject to Title 42.
23

24         Similar concerns have previously been raised by Plaintiffs and the amici
25
     LSPs for BCFRC and STFRC, where the access to counsel issues, especially
26
     including those caused by ICE’s quarantine procedures, may be preventing children
27

28

                                                 4
Case 2:85-cv-04544-DMG-AGR Document 1040 Filed 11/23/20 Page 5 of 6 Page ID
                                #:42146


 1   held under both Title 42 and Title 8 proceedings from speaking with LSPs or other
 2
     counsel.
 3

 4   DATED: November 23, 2020
 5

 6                                         /s/ Bridget Cambria
                                           Bridget Cambria, Esq.
 7                                         Executive Director
 8
                                           ALDEA - The People’s Justice Center
                                           (Admitted Pro Hac Vice)
 9

10
                                            Manoj Govindaiah, Esq.
11                                          Director of Family Detention Services
                                            RAICES
12
                                            (Admitted Pro Hac Vice )
13

14
                                            Attorneys for Amici Curiae
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             5
Case 2:85-cv-04544-DMG-AGR Document 1040 Filed 11/23/20 Page 6 of 6 Page ID
                                #:42147


 1                           CERTIFICATE OF SERVICE
 2

 3         I hereby certify that on November 23, 2020, I served the foregoing Response
 4
       Brief of Amici Curiae to the November 2020 Interim Report of Immigration and
       Customs Enforcement Juvenile Coordinator on all counsel of record by means of
 5     the District Clerk’s CM/ECF electronic filing system.
 6
                                          /s/ Bridget Cambria
 7                                        Bridget Cambria, Esq.
                                          Executive Director
 8
                                          ALDEA – THE PEOPLE’S JUSTICE CENTER
 9
                                          Attorney for Amici Curiae
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
